Exhibit 10.3

 

[ex10-3img001.jpg]

NEWS RELEASE

Lakes Entertainment, Inc.

130 Cheshire Lane, Suite 101

Minnetonka, MN 55305

952-449-9092

952-449-9353 (fax)

www.lakesentertainment.com

(NASDAQ: LACO)

--------------------------------------------------------------------------------

 

FOR FURTHER INFORMATION CONTACT:

Timothy Cope – 952-449-7030

 

--------------------------------------------------------------------------------

 

FOR IMMEDIATE RELEASE:

April 23, 2014

 

--------------------------------------------------------------------------------



 

LAKES ENTERTAINMENT, INC. ANNOUNCES

SALE OF ITS OWNERSHIP IN DANIA ENTERTAINMENT HOLDINGS

 

 

MINNEAPOLIS, April 23, 2014 - Lakes Entertainment, Inc. (LACO) announced that on
April 21, 2014, its wholly owned subsidiary Lakes Florida Development, LLC
(“Lakes”) entered into a Redemption Agreement with Dania Entertainment Holdings,
LLC (“DEH”)). The Redemption Agreement provides that DEH redeemed Lakes’s 20%
ownership in DEH in consideration for DEH transferring to Lakes 5% ownership in
Dania Entertainment Center, LLC (the entity that owns the Dania Casino & Jai
Alai in Dania Beach, Florida)(“DEC”). Concurrently, Lakes entered into a
Purchase Agreement with ONDISS Corp. (“ONDISS”) pertaining to the sale of
Lakes’s membership interest of DEC (“Purchase Agreement”). The Purchase
Agreement provides that ONDISS will pay Lakes a total purchase price of
approximately $2,500,000 for the 5% ownership in DEC that was transferred to
Lakes by DEH. ONDISS made an initial payment to Lakes of $1,000,000 on April 21,
2014 at which time 40% of Lakes’s ownership in DEC was transferred to ONDISS.
The remaining purchase price will be paid in three equal semi-annual
installments of $530,323.76, and 20% of Lakes’s original ownership in DEC will
be transferred to ONDISS upon each payment.

 

The newly renovated Dania Casino & Jai Alia features 550 slot machines, a poker
room, simulcast, a bistro and lounge bar, and live Jai Alai.

 

“We are pleased we could reach an agreement with ONDISS to purchase our
ownership in Dania,” said Lyle Berman, CEO of Lakes. “We believe receiving
$2,500,000 for this asset that we had previously written off is a good result
for our shareholders,” added Mr. Berman.

  

 

 

 

About Lakes Entertainment

 

Lakes Entertainment, Inc. currently owns the Rocky Gap Casino Resort near
Cumberland, Maryland, and has an investment in Rock Ohio Ventures, LLC’s casino
and racino developments in Ohio.

 

 

The Private Securities Litigation Reform Act of 1995 provides a safe harbor for
forward-looking statements. Certain information included in this press release
(as well as information included in oral statements or other written statements
made or to be made by Lakes Entertainment, Inc.) contains statements that are
forward-looking, such as statements relating to plans for future expansion and
other business development activities as well as other capital spending,
financing sources and the effects of regulation (including gaming and tax
regulation) and competition. Such forward-looking information involves important
risks and uncertainties that could significantly affect anticipated results in
the future and, accordingly, such results may differ from those expressed in any
forward-looking statements made by or on behalf of the company. These risks and
uncertainties include, but are not limited to, those relating to the inability
to complete or possible delays in completion of Lakes' casino projects,
including various regulatory approvals and numerous other conditions which must
be satisfied before completion of these projects; possible termination or
adverse modification of management or development contracts; Lakes operates in a
highly competitive industry; possible changes in regulations; reliance on
continued positive relationships with Indian tribes and repayment of amounts
owed to Lakes by Indian tribes; risks of entry into new businesses; reliance on
Lakes' management and litigation costs. For more information, review the
company's filings with the Securities and Exchange Commission.

 

 

# # #